Citation Nr: 0429615	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-22 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a left (minor) shoulder dislocation, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a bilateral inguinal hernia 
repair, to include the question of whether an appeal was 
timely perfected.

3.  Entitlement to an increased (compensable)  rating for 
residuals of excision of a left ankle tumor, to include the 
question of whether an appeal was timely perfected.

4.  Entitlement to an increased (compensable) rating for a 
residual scar from a laceration of the bottom of the right 
foot, to include the question of whether an appeal was timely 
perfected.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1970 to March 
1972, and from April 1976 to October 1996.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2003 rating action that increased the rating of 
the veteran's postoperative residuals of a left (minor) 
shoulder dislocation from 0 percent to 10 percent, and denied 
compensable ratings for postoperative residuals of a 
bilateral inguinal hernia repair, residuals of excision of a 
left ankle tumor, and a residual scar from a laceration of 
the bottom of the right foot.  A Notice of Disagreement (NOD) 
with the 10 percent rating assigned the postoperative 
residuals of a left shoulder dislocation was received in 
March 2003.  A Statement of the Case (SOC) was issued in June 
2003, and a Substantive Appeal was received subsequently that 
month.  

In June 2004, the veteran at the RO testified during  a Board 
videoconference hearing before the undersigned Veterans Law 
Judge;  a transcript of the hearing is of record.

The Board's decision on the claim for a higher rating for the 
left shoulder disability is set forth below.  The the issues 
of compensable ratings for postoperative residuals of a 
bilateral inguinal hernia repair, for residuals of excision 
of a left ankle tumor, and for a residual scar from a 
laceration of the bottom of the right foot, to include the 
question of whether an appeal of each was timely perfected, 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 10 percent for 
postoperative residuals of a left (minor) shoulder 
dislocation on appeal has been accomplished.

2.  The veteran's postoperative residuals of a left (minor) 
shoulder dislocation are manifested by clinical findings of 
tenderness of the acromioclavicular joint, forward flexion of 
120 degrees, abduction to 110 degrees, and internal and 
external rotation to 45 degrees, with increased pain and 
weakness with repetitive movement, intact sensation, normal 
X-rays, and no subluxation, redness, warmth, effusion, or 
evidence of dislocation on recent VA examination.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of a left (minor) shoulder 
dislocation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 10 percent for 
postoperative residuals of a left (minor) shoulder 
dislocation on appeal has been accomplished.  

In the September 2002 and January 2003 RO letters, the March 
2003 rating action, the June 2003 SOC, and the August 2003 
and May 2004 RO letters, the veteran and his representative 
were notified of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of the claim.  After 
each, he was afforded an opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the September 2002 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to 
identify, and provide the necessary releases for medical 
records from, any medical providers from whom he wanted the 
RO to obtain and consider evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States  Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, the first 3 
notice requirements have been met.  With respect to the 4th 
requirement, the Board notes that the veteran has not been 
explicitly informed of the need to submit all evidence in his 
possession.  However, the Board notes that, in the September 
2002 letter, the RO notified the veteran that he could submit 
medical evidence from private physicians that was in his 
possession.  Thus, it appears that the veteran is on notice 
that he should submit evidence in his possession pertinent to 
his claims.  Therefore, the Board finds that Pelegrini's 
fourth content of notice requirement has been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the VA Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, documents meeting the 
VCAA's notice requirements were provided both prior and 
subsequent to the March 2003 rating action on appeal.  The 
RO's September 2002 letter followed the veteran's earlier 
September 2002 claim for an increased rating, and preceded 
the March 2003 rating action on appeal.  As indicated above, 
that rating action, several RO letters, and the SOC issued 
between 2002 and 2004 have repeatedly explained to the 
veteran what was needed to substantiate his claim.  

Additionally, the Board finds that all necessary development 
has been accomplished.  In a September 2002 statement in 
response to the RO's letter earlier that month, the veteran 
stated that he had no medical evidence to submit.  The RO, on 
its own initiative, has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim, to include obtaining VA 
outpatient records and a comprehensive VA examination report 
in February 2003.  The veteran's representative furnished 
written argument on his behalf in August 2003.  The veteran 
furnished testimony during a Board videoconference hearing 
June 2004.  Significantly, neither the veteran nor his 
representative had identified, and the record does not 
otherwise indicate, any existing, pertinent evidence that has 
not been obtained.  Thus, the Board finds that the record 
before it is complete.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's adjudication of the claim 
for a higher rating for his left shoulder disability, at this 
juncture, without directing or accomplishing any additional 
notification and/or development action.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 38 U.S.C.A. §§ 4.40, 
4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes (DCs) 
predicated on limitation of motion.  Johnson v. Brown,  9 
Vet. App. 7 (1996).

Pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994), 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  Pertinent to that 
case, the VA rating schedule essentially provides that 
orthopedic impairment of the shoulder and arm are rated 
together under       DCs 5200 to 5203.

Historically, service connection for postoperative residuals 
of a left (minor) shoulder dislocation was granted by rating 
action of August 1997, at which time a noncompensable rating 
was assigned under the provisions of 38 C.F.R. § 4.71a,  DCs 
5299-5203; this indicates a nonspecific musculoskeletal 
shoulder disability evaluated, by analogy, on the basis of 
malunion of the clavicle or scapula.  See 38 C.F.R. §§ 4.20, 
4.27.As noted above, an increased rating to 10 percent was 
granted by rating action of March 2003, based on a  the 
report of a VA examination of February 2003 (the only medical 
evidence pertinent to the claim), which noted that the 
veteran was right-handed.  To give the veteran every 
consideration in connection with the current claim, the Board 
will consider, alternatively, all potentially applicable 
diagnostic codes for evaluating the veteran's shoulder 
disability-specifically, Diagnostic Codes 5201, 5202 and 
5203.

For limitation of motion of the minor shoulder/arm, DC 5201 
provides that a          20 percent rating is warranted for 
motion at shoulder level, or when motion of the minor 
extremity is midway between side and shoulder level.  The 
maximum          30 percent rating for the minor arm is only 
warranted when motion of the arm is limited to 25 degrees 
from the side.  20 percent is the minimum compensable rating 
for a disability under DC 5201.  In every instance where the 
schedule does not provide a 0 percent rating for a DC, a 0 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.    

In this case, the medical evidence on VA examination of 
February 2003 shows that the veteran's service-connected 
postoperative residuals of a left shoulder dislocation are 
manifested by clinical findings of tenderness with palpation 
of the acromioclavicular joint, shoulder forward flexion of 
120 degrees, abduction to    110 degrees, and internal and 
external rotation to 45 degrees.  Sensation was intact, and 
there was no subluxation, redness, warmth, or effusion.  The 
examiner noted that there  increased pain and weakness with 
repetitive movement.  X-rays were normal.

In view of the pertinent objective findings, and the extent 
of conceivable, additional functional loss due to increased 
pain and weakness with repetitive movement, the veteran's 
service-connected postoperative residuals of a left shoulder 
dislocation permit motion considerably above shoulder level; 
this is consistent with no more than the currently-assigned 
10 percent rating under DC 5201.  There simply no evidence to 
suggest that even during flare-ups or with repetitive 
movement, the veteran experiences such disabling pain and 
weakness as to approximate limitation of arm motion to 
shoulder level.  

There is likewise no basis for an increased rating if the 
service-connected postoperative residuals of a left shoulder 
dislocation are evaluated, alternatively, under DC 5202.  
That DC prescribes that, for other impairment of the minor 
humerus, a minimum 20 percent rating is warranted for 
recurrent dislocation of or at the scapulohumeral joint, with 
either (1) frequent episodes and guarding of all arm 
movements, or (2) infrequent episodes and guarding of 
movement only at the shoulder level.  Alternatively, a 20 
percent rating also is assignable for malunion with either 
moderate or marked deformity.  Under this DC, higher ratings 
are assignable only for fibrous union (40 percent), non-union 
(false flail joint)            (50 percent), or loss of the 
head of the humerus (70 percent).  In this case, however, 
there clearly is no medical evidence of fibrous union, non-
union, or loss of the head of the humerus.  February 2003 VA 
X-rays revealed a radiographically-normal left shoulder with 
no evidence of fracture or dislocation, no significant 
arthritic changes, and no soft tissue calcification.

The Board also notes that while the veteran's disability has 
been rated under DC 5203, pursuant to which impairment of the 
clavicle or scapula is assigned, current findings preclude 
assignment of a higher rating under that diagnostic code.  A 
20 percent rating requires a finding of dislocation, or 
nonunion with loose movement, , and the Board notes that both 
of these were ruled out by the February 2003 VA X-rays.  


The Board also finds that there is no other potentially 
applicable DC pursuant to which a rating in excess of the 
currently-assigned 10 percent could be assigned for the 
veteran's service-connected postoperative residuals of a left 
shoulder dislocation.  While 20, 30, and 40 percent ratings 
are assignable for the minor arm under DC 5200, such ratings 
are based upon the extent of ankylosis of the scapulohumeral 
articulation.  In this case, however, there clearly is no 
evidence of left shoulder ankylosis, or of disability 
comparable to ankylosis.  The February 2003 VA examination 
clearly shows a wide range of left shoulder motion that 
precludes the presence of ankylosis.  
Finally, the Board finds that there is no showing that the 
service-connected left shoulder disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the June 
2003 SOC).  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  There also is no objective evidence that 
the disability warrants frequent periods of hospitalization, 
or otherwise renders impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for postoperative residuals of a left shoulder 
dislocation, and that the claim must therefore be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for postoperative residuals 
of a left shoulder dislocation is denied.


REMAND

The Board emphasizes that to obtain appellate review of any 
issue denied by the agency of original jurisdiction a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202.  

In March 2003, the RO notified the veteran of a rating action 
that month that increased the rating of the postoperative 
residuals of a left shoulder dislocation from 0 percent to 10 
percent, and denied a compensable rating, each,  for 
postoperative residuals of a bilateral inguinal hernia 
repair, for residuals of excision of a left ankle tumor, and 
for a residual scar from a laceration of the bottom of the 
right foot.  Although, later in March 2003, the veteran filed 
a NOD only as to the issue of a rating in excess of 10 
percent for postoperative residuals of a left shoulder 
dislocation, nonetheless, in June 2003, the RO issued a SOC 
with respect to all four issues.  The veteran's substantive 
appeal, filed in June 2003, did not specify any of the issues 
on appeal; however, the representative's VA Form 646, filed 
two months later in August 2003, listed all four of the 
issues that the RO had listed in the June 2003 SOC.  Prior to 
transferring the claims file to the Board, the RO certified 
all four issues as on appeal.

On these facts, the Board finds that the record raises a 
question as to whether a timely appeal has been perfected as 
to the denial of each claim for a  compensable rating for 
postoperative residuals of a bilateral inguinal hernia 
repair, for residuals of excision of a left ankle tumor, and 
for a residual scar from a laceration of the bottom of the 
right foot.  To avoid any prejudice to the veteran, a remand 
for RO to consider this question in connection with each 
claim, in the first instance, is warranted.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:  

1.  The RO should consider the  matters 
of whether the veteran perfected a timely 
appeal of the denial of the claims for 
compensable ratings for postoperative 
residuals of a bilateral inguinal hernia 
repair, for residuals of excision of a 
left ankle tumor, and for a residual scar 
from a laceration of the bottom of the 
right foot.  Based on its determinations, 
the RO should undertake any further 
action deemed necessary.

2.  The RO should notify the veteran and 
his representative of its determinations, 
and afford them an appropriate time 
period for response and/or additional 
action.  .

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



